Citation Nr: 0004515	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision from the New Orleans, Louisiana, Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for residuals of a right knee injury.

In a decision dated in January 1999, the Board determined 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim for service connection for 
residuals of a right knee injury, and remanded the case to 
the RO for further development.


REMAND

In Elkins v. West, 12 Vet.App. 209 (1999), the United Sstates 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991). ).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled

In a decision dated in January 1999, the Board determined 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim for service connection for 
residuals of a right knee injury, and remanded the case to 
the RO for further development.  In the Remand, the Board 
stated that in view of the fact that the claim was reopened, 
the RO had to adjudicate this issue based on a de novo review 
of thew record.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The January 1999 decision pre-dates the Elkins decision which 
was decided in February 1999.  The Board is satisfied that 
the January 1999 decision in effect determined that the claim 
was also well grounded per 38 U.S.C.A. § 5107 (West 19991).  

As such, in the January 1999 Remand the Board requested that 
the RO schedule the veteran for a Department of Veterans 
Affairs (VA) examination by an orthopedist in order to 
determine the nature, severity and etiology of any right knee 
disability and the severity of the service connected scars on 
the lower right leg and ankle resulting from eruptions of 
carbuncles and furuncles.   The Remand specifically stated 
that the examining physician must be provided with the 
veteran's claims file and a copy of this Remand in 
conjunction with the examination.  Additionally, the remand 
stated that, following the examination and in conjunction 
with a review of the claims folder.  In June 1999, the 
veteran underwent a VA orthopedic examination.  

In January 2000 statement the veteran's representative 
asserts that the June 1999 VA examination was inadequate in 
that the examination did not conform to the Board Remand.  
The representative states that the examiner did not review 
the claims folder as indicated by the Board and requested 
that the case be Remanded per Stegall v. West, 11 Vet. App. 
268 (1998).  In the Stegall case, the Court held that as a 
matter of law, the veteran has the right of compliance with a 
Remand order.  

It is unclear from a review of the June 1999 VA examination 
report whether the examiner reviewed the claims folder in 
conjunction with rendering the opinions requested.  The 
examiner did indicate that the claims folder was unavailable 
at the time of the redictation.

In order to ensure the veteran's right of due process and in 
compliance with the representatives request, the case is 
REMANDED to the RO for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence, to 
include medical evidence and argument in 
support of his claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The claims folder should be referred 
to the same VA physician who performed 
the June 1999 VA examination.  The 
physician is requested to review the 
claims folder and in an addendum provide 
any appropriate changes in the opinions 
rendered in June 1999.  Any additional 
examinations or test deemed necessary by 
the physician should be accomplished. 

3.  If the physician who conducted the 
June 1999 VA examination is unavailable, 
another VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
right knee disability and the severity of 
the service connected scars on the lower 
right leg and ankle resulting from 
eruptions of carbuncles and furuncles.  
The veteran's claims folder, a separate 
copy of this remand and the January 1999 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, the receipt and review 
of which should be acknowledged by the 
examiner in the examination report.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed in service and 
post service medical history regarding 
any right knee disability.

The examining physician is requested to 
render an opinion as to whether it is as 
least as likely as not that any currently 
diagnosed right knee disorder is related 
to the veteran's period of active duty or 
is causally related to or aggravated by 
the service connected scars.  Allen v. 
Brown, 7 Vet. App. 493 (1995).  The 
examiner should provide a complete 
rationale for any opinion expressed.

4.  If appropriate, the RO should inform 
the veteran of the provisions set forth 
at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.

5.  Thereafter, the RO should formally 
readjudicate the issue in appellate 
status on a de novo basis, to include 
service connection on a secondary basis.  
If the decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


